Decided that since the revised statutes, where the husband survives the wife and afterwards dies, his personal representatives may sue for a debt due to his estate on account of, or in right of, his deceased wife, without administering on her estate also. But that when assets are recovered by them they must be so administered as to give the wife’s creditors a preference in payment out of that part of the estate whicli- comes to them in the character of personal representatives of the husband.
Decree appealed from affirmed, with costs.